DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 10-12, & 14-17 of U.S. Application No. 15/930656 filed on 10/11/2022 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed10/11/2022. Claims 10, 12, & 14 are presently amended, and Claims 1-9, 13, & 18-19 are cancelled. Claims 10-12, & 14-17 are presently pending and are presented for examination.
Response to Arguments
In regards to the previous claim objections: the amendments to the claims overcome the previous claim objection(s). Therefore, the previous claim objection(s) is/are withdrawn.

In regards to the previous rejections under 35 U.S.C. § 112(b): the amendments to the claims overcome the previous 35 USC § 112(b) rejection. Therefore, the previous 35 USC § 112(b) rejection is withdrawn.

In regards to the previous rejections under 35 U.S.C. § 101: the amendments to the claims overcome the previous 35 USC § 101 rejection. Therefore, the previous 35 USC § 101 rejection is withdrawn.

In regards to the previous rejections under 35 U.S.C. § 101 (Computer Program Product): the amendments to the claims overcome the previous 35 USC § 101 (Computer Program Product) rejection. Therefore, the previous 35 USC § 101(Computer Program Product)  rejection is withdrawn.

In regards to the previous rejection under 35 U.S.C. § 103: Applicant’s arguments with respect to the independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new grounds of rejection is made in view of US 2020/0189500A1 (“Recktenwald”).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-11, 14, & 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0189500A1 (“Recktenwald”).
As per claim 10 Recktenwald discloses
A system for controlling a seat function in a vehicle wherein the seat function is selected from a lumbar support function and a massage function (see at least Recktenwald, para. [0041]: The therapy devices 30 may be embodied as heating and/or cooling devices, massage therapy devices, and/or other therapeutic treatment systems disposed in the seat 26 and operable between operational states based on the comfort settings for user enjoyment. In some embodiments, therapy devices 30 may include features disposed outside the seat 26, for example, heating and/or cooling devices of the cabin and/or steering wheel.), the system comprising:
an operating unit (see at least Recktenwald, para. [0042]: Referring to FIG. 6, a user's mobile device 140 may form an effective data sensor 14 for capturing motion of the user. For example, the user carrying the mobile device 140 in a pocket may capture motion data corresponding to the user's gait and/or stride using the mobile device's built-in sensors such as cameras, microphones, gyroscopes, proximity sensors, NFC, GPS, rotation sensors, and/or accelerometers. The mobile device 140 may communicate the captured motion data wirelessly to the transportation vehicle 10 and/or to the remote server network 100 for consideration in determining the skeletal-muscular movement deviation profile and/or the comfort settings.); and
a control device and a vehicle seat in the vehicle (see at least Recktenwald, para. [0037]: The controller 16 may communicate commands to actuators 24 to provide preferred arrangement of vehicle features between operational states. The actuators 24 may include navigation control actuators such as steering wheel position and/or orientation actuators foot pedal position and/or orientation actuators, and/or seat position and/or orientation actuators. & para. [0040]: As shown in FIG. 5, a seat 26 of the transportation vehicle 10 may include actuators 24a, 24b, 24c for actuation to adjust seat parameters. The actuator 24a may be configured to adjust seat position and/or orientation including vertical position (vertical direction in FIG. 6), lateral position (direction into the page in FIG. 6), reach (left-right direction in FIG. 6); and/or to adjust the orientation including the angle (e.g., vertical and/or lateral tilt angle in FIG. 6) of the seat base 26a, backrest 26b, and/or headrest 26c. ); and
wherein the vehicle seat is equipped with at least one of the lumbar support function and the massage function (see at least Recktenwald, para. [0040-0041]: For example, the size and/or shape of the lumbar section of the backrest 26b and/or the size and/or shape of the side wings 28 of either the seat base 26a and/or backrest 26b may be adjusted by the actuator 24b...The therapy devices 30 may be embodied as heating and/or cooling devices, massage therapy devices, and/or other therapeutic treatment systems disposed in the seat 26 and operable between operational states based on the comfort settings for user enjoyment. In some embodiments, therapy devices 30 may include features disposed outside the seat 26, for example, heating and/or cooling devices of the cabin and/or steering wheel.), 
which in each case can take a given position or a given function by means of a control command of the control device (see at least Recktenwald, para. [0037]: The controller 16 may communicate commands to actuators 24 to provide preferred arrangement of vehicle features between operational states. The actuators 24 may include navigation control actuators such as steering wheel position and/or orientation actuators foot pedal position and/or orientation actuators, and/or seat position and/or orientation actuators. & para. [0040]: As shown in FIG. 5, a seat 26 of the transportation vehicle 10 may include actuators 24a, 24b, 24c for actuation to adjust seat parameters. The actuator 24a may be configured to adjust seat position and/or orientation including vertical position (vertical direction in FIG. 6), lateral position (direction into the page in FIG. 6), reach (left-right direction in FIG. 6); and/or to adjust the orientation including the angle (e.g., vertical and/or lateral tilt angle in FIG. 6) of the seat base 26a, backrest 26b, and/or headrest 26c. ).

As per claim 11 Recktenwald discloses
wherein the operating unit is a network-compatible terminal device, especially selected from a computer, smartphone, tablet or navigation device (see at least Recktenwald, para. [0042]: Referring to FIG. 6, a user's mobile device 140 may form an effective data sensor 14 for capturing motion of the user. For example, the user carrying the mobile device 140 in a pocket may capture motion data corresponding to the user's gait and/or stride using the mobile device's built-in sensors such as cameras, microphones, gyroscopes, proximity sensors, NFC, GPS, rotation sensors, and/or accelerometers. The mobile device 140 may communicate the captured motion data wirelessly to the transportation vehicle 10 and/or to the remote server network 100 for consideration in determining the skeletal-muscular movement deviation profile and/or the comfort settings.).

As per claim 14 Recktenwald discloses
wherein the operating unit includes an interface for an internet connection and at least one sender for an optical connection or radio connection and wherein the control device includes an interface for an internet connection and at least one receiver for the optical connection or radio connection (see at least Recktenwald, para. [0036]: The controller 16 may communicate with a remote server network 100. The remote server network 100 may include databases 102, servers 104, terminals 106, and/or network connections 108 for conducting network server operations. The controller 16 may receive indication of known user data from the remote server network 100. & para. [0039]: In some embodiments, safety features such as seat belts (e.g., shoulder loop, hip latch, and/or retractor) and/or airbags (front and/or side), and/or infotainment features such as display screens and/or user interfaces may each include actuators 24 in communication with the controller 16 for similar position and/or orientation adjustment based on the comfort settings. & para. [0042-0043]: Referring to FIG. 6, a user's mobile device 140 may form an effective data sensor 14 for capturing motion of the user. For example, the user carrying the mobile device 140 in a pocket may capture motion data corresponding to the user's gait and/or stride using the mobile device's built-in sensors such as cameras, microphones, gyroscopes, proximity sensors, NFC, GPS, rotation sensors, and/or accelerometers. The mobile device 140 may communicate the captured motion data wirelessly to the transportation vehicle 10 and/or to the remote server network 100 for consideration in determining the skeletal-muscular movement deviation profile and/or the comfort settings.... As shown in FIG. 7, the controller 16 and/or remote server network 100 may communicate with the mobile device 140 to provide user information about the determined skeletal-muscular movement deviation profile. The user information may include a graphical representation 32 of the skeletal-muscular movement deviation profile for display on the screen of the mobile device 140. For example, the graphical representation may include an image of a lateral deviation posture 34 corresponding to the skeletal-muscular movement deviation profile of the user. ).

As per claim 16 Recktenwald discloses
further including a data storage for storing a user profile, wherein the data storage is arranged in the operating unit or in the server or a cloud (see at least Recktenwald, para. [0036]: The controller 16 may communicate with a remote server network 100. The remote server network 100 may include databases 102, servers 104, terminals 106, and/or network connections 108 for conducting network server operations. The controller 16 may receive indication of known user data from the remote server network 100. The known user data may include previously captured movement information of the user, however, in some embodiments, may include any of personal health data (e.g., medical history), statistical information pertaining to the user's demographic (e.g., health and/or conditioning factors related to age, height, weight, location, etc.), and/or other information relevant to the user's movement, comfort, and/or safety.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12, 15, & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Recktenwald, and further in view of US 2018/0342001A1 (“Chavarria”).
As per claim 12 Recktenwald does not explicitly disclose
wherein an establishment of a connection comprises an establishment of a connection between the control device and the operating unit and an establishment of a connection between the operating unit and a server or an establishment of a connection between the control device and the server, and wherein an identification key is exchanged between the operating unit and the control device and/or the server.
Chavarria teaches
wherein an establishment of a connection comprises an establishment of a connection between the control device and the operating unit and an establishment of a connection between the operating unit and a server or an establishment of a connection between the control device and the server, and wherein an identification key is exchanged between the operating unit and the control device and/or the server (see at least Chavarria, para. [0021]: In addition, the vehicle controller 120 is configured to interact with the vehicle application 116 installed at the consumer's communication device 114 (e.g., the vehicle application 116 may be associated with or supported by a particular manufacturer of the vehicle 118 whereby the vehicle controller 120 is configured to recognize the vehicle application 116 to facilitate the operations described herein (e.g., the vehicle application 116 is thereby compatible with the vehicle controller 120, etc.), etc.). & para. [0023]: The computing device 200 may include for example, one or more servers, workstations, computers, on-board vehicle computers, tablets, laptops, smartphones, PDAs, fobs, fitness tracking wristbands, POS terminals, vehicles, etc. In addition in the exemplary embodiment of FIG . 1 , each of the consumer's communication device 114 and the vehicle 118 ( as well as the vehicle controller 120 and the controls 126 , 130 , and 136 associated therewith ) may be considered a computing device , or as including a computing device , consistent with computing device 200. & para. [0033]: Next in the system 100, when the consumer 112 desires to use the vehicle 118, the consumer 112 approaches the vehicle 118 while possessing the communication device 114. In connection therewith, the vehicle 118 (via the vehicle controller 120) is configured to detect the communication device 114 (via the vehicle application 116), or vice versa (e.g., via Bluetooth TM communication, via Wi-Fi communication (and network 110), etc.), and the communication device 114 is configured (by the vehicle application 116) to solicit an input to authenticate the consumer 112. In particular, for example, the communication device 114 may be configured to solicit a biometric from the consumer 112 (e.g., a fingerprint, etc.), a personal identification number ( PIN ), or other input from the consumer 112, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Recktenwald to incorporate the teaching of wherein an establishment of a connection comprises an establishment of a connection between the control device and the operating unit and an establishment of a connection between the operating unit and a server or an establishment of a connection between the control device and the server, and wherein an identification key is exchanged between the operating unit and the control device and/or the server of Chavarria in order to personalize vehicles based on user profiles (see at least Chavarria, para. [0001]).

As per claim 15 Recktenwald does not explicitly disclose
further including at least one additional control devices, which are suitable for controlling at least one seat function and communicating with the control device.
Chavarria teaches
further including at least one additional control devices, which are suitable for controlling at least one seat function and communicating with the control device (see at least Chavarria, para. [0034]: the communication device 114 and/or the profile engine 122 is/are configured to provide the profile for the consumer 112 to the vehicle 118. In turn, the vehicle 118 is configured (by the vehicle controller 120) to store the profile (e.g., temporarily in memory 204, etc.) and load the profile to the vehicle 118. In so doing , the vehicle 118 is configured to become accessible to the consumer 112 (e.g., allowing the consumer 112 to unlock the doors (broadly, actuate locks of the doors), automatically unlocking the doors for the consumer 112 (broadly, actuate locks of the doors), permitting ignition start for the vehicle 118, etc.), and to impose each of the vehicle controls included in the profile as available at the vehicle 118. For example, the vehicle 118 is configured (by the vehicle controller 120) to adjust a seat position, when a vehicle control related to the seat position is included in the profile.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Recktenwald to incorporate the teaching of further including at least one additional control devices, which are suitable for controlling at least one seat function and communicating with the control device of Chavarria in order to personalize vehicles based on user profiles (see at least Chavarria, para. [0001]). 

As per claim 17 Recktenwald does not explicitly disclose
further including an accounting system.
Chavarria teaches
further including an accounting system (see at least Chavarria, para. [0030]: In particular, the profile engine 122 is configured to generate a profile for the consumer 112, which is specific to the consumer 112 (e.g., in connection with registering the consumer 112 to the vehicle application 116 and/or to the profile engine 122, etc.). The profile may include, for example, consumer identifying information for the consumer 112 (e.g., the consumer's name, a consumer ID, contact information, etc.), multiple vehicle controls for the consumer 112 (e.g., default controls, preferred controls set by the consumer 112, etc.), and the payment credential(s) associated with the consumer's payment account. For example, and as described above, a vehicle control may define a seat position feature of a driver seat of the vehicle 118, as preferred by the consumer 112 (e.g., an angle of a seatback, etc.).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Recktenwald to incorporate the teaching of further including an accounting system of Chavarria in order to personalize vehicles based on user profiles (see at least Chavarria, para. [0001]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668